Citation Nr: 1548980	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Elizabeth Lunn, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1976 to September 1976, with additional periods of service, including active duty for training (ACDUTRA), in the Army National Guard.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for left ear hearing loss.

This matter was previously remanded in December 2013 for further development. 


FINDING OF FACT

The competent medical and other evidence of record fails to establish that the Veteran's left ear hearing loss had its onset in-service or within one year of service discharge; and, the preponderance of the evidence is against the finding that the Veteran's diagnosed left ear hearing loss is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter mailed to the Veteran in June 2009.  

VA also has a duty to assist Veterans in the development of their claims.  This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file includes the Veteran's service treatment records, lay statements, personnel records and VA treatment medical records.  

The Veteran was afforded a VA examination in August 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination, is adequate, is predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claims to be adjudicated.  VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4) .

The claim has previously been remanded to the AOJ in December 2013, for additional evidentiary development.  This development included obtaining outstanding service personnel records and scheduling the Veteran for VA examination.  All remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2)  and that the Board can adjudicate the claim based on the current record. No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §1131; 38 C.F.R. § 3.303. Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112 , 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).   Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for this disease is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 .

Analysis

The Veteran asserts that he has left ear hearing loss as a result of exposure to loud acoustic noise during service, including as a helicopter weapons systems repairman.  See July 2009 Statement in Support of Claim.

As to evidence of a current disability, VA audiological testing in August 2015 confirms that he does have a left ear hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  

With regard to in-service injury, the Board previously conceded in-service noise exposure.  This determination was based on the Veteran's DD Form 214 confirming that his military occupational specialty (MOS) as a wheeled vehicle mechanic.  See December 2013 Board Remand.  Therefore, the question for consideration is whether the Veteran's left ear hearing loss is related to such in-service noise exposure. 

Briefly, it is acknowledged that the Veteran's hearing loss was previously considered to pre-exist service.  See December 2013 Board Remand.  However, upon closer inspection, the Board now finds that the audiometric testing results noted on entrance into service are not entirely legible.  As this record is illegible, contains no diagnosis of hearing loss and there are no other records of hearing loss, or disability in service, the Board therefore finds that the presumption of soundness attaches.

Turning to the remaining evidence of record, as discussed, service treatment records reveal no findings or diagnosis of hearing loss for VA purposes in-service.  

The record also does not contain medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Specifically, treatment records reflect that the Veteran was first diagnosed with mixed hearing loss and otosclerosis in May 2009.  See Durham VAMC treatment records.  The earliest medical record regarding complaints/treatment of the Veteran's hearing loss is dated in January 2009.  Importantly in March of that year, he reported that his left ear hearing difficulties began approximately five years prior.  See  March 30, 2009 Durham treatment medical record.  In sum, the record reflects that the left ear hearing loss first appeared decades after service separation.  There is no presumption of service connection.  Indeed, sensorineural hearing loss has not even been diagnosed.  

There is also no basis for establishing service connection based on continuity of symptomatology.  Sensorineural hearing loss has not been diagnosed.  Moreover, and of significant import, the Veteran's himself only gave a five year history of hearing loss was he was seen in 2009.

What remains for consideration is whether there is evidence that the Veteran's currently diagnosed left ear hearing loss is related to his active service and any noise exposure therein.

On August 2015, the Veteran was afforded a VA audiological examination to determine if a clinical nexus exist between his current disability and his in-service injury.  The examination revealed that the auricle and external ear were within normal limits.  Otoscopy revealed clear canals.  Stenger testing was negative at 500-8kHz.  Air conduction testing was noted at 250 Hz as 70, at 6000 Hz as 55, and at 8000 Hz as 60.  Bone condition testing indicated that 250 Hz was 20.  The starting level of presentation for the speech recognition test was 90 dB, initial speech recognition score was 80% and the level of presentation with the best performance was 90 dB.

At the conclusion of the examination, the Veteran was diagnosed with otosclerosis with mixed hearing loss.  The examiner opined that the Veteran's disability was a genetic disorder that regardless of environmental factors, such as excessive noise exposure, would progress naturally.  The examiner explained that noise exposure will caused damage to hearing at a cochlear level (sensorineural hearing loss).  Comparatively, otosclerosis causes hearing loss at the middle ear ossicles or bones, specifically the stapes (conductive hearing loss), which is previous to the cochlea.  Given the nature of the condition the examiner stated that if the progression of the otosclerosis went untreated, over time, it can cause damage in the cochlea.  Such cochlea damage would, in turn, present as mixed hearing loss with both a sensorineural and conductive component to the combined hearing loss.  

The examiner then determined that based upon the record, and the noted findings on examination, it was likely that the Veteran's hearing loss was a result of the natural progression of his genetic condition otosclerosis.  The examiner sited to the sensorineural component of his hearing loss being of a mild degree, the 30 year period since the occurrence of his military noise exposure and the fact that otosclerosis can affect sensory hearing at the cochlear level if untreated over a long period of time.  Put another way, the hearing loss demonstrated by the Veteran is indicative of the natural progression of untreated otosclerosis (a genetic disorder) that was unrelated to his active service, to include noise exposure.  

The Board finds this VA examination to be highly probative as it was based upon a complete review of the Veteran's claims file, a current examination of the Veteran, and supported by detailed rationale.  In rendering the opinion, the VA examiner considered the Veteran's belief that he his left ear hearing loss was the result of his in-service noise exposure.  The VA examiner's opinion reflects assessment of the findings from the Veteran's treating physicians, as well as, the lay statements of record.  Because the VA examiner reviewed the claims file he was able to fully address the salient question as to whether there was any etiological relationship between the Veteran's hearing disability and his in-service injury.


Therefore, after weighing all the evidence, the Board finds greater probative value in the 2015 VA opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning).  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93  (1995).

Consideration has been given to the Veteran's contention that his hearing loss is related to in-service noise exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a hearing disability, including sensorineural hearing loss, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to give evidence about what he sees and feels (e.g., to report diminished hearing during and since service).  However, his contentions as to the etiology of his claimed hearing loss are of limited probative value under the circumstances. The Veteran is not competent to opine on the relationship between it and his claimed in-service noise exposure.  Such an assessment is not simple in nature and in this case, requires audiological testing and other specific findings to properly diagnose the disorder and determine causation. See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the preponderance of the evidence is against the claim.   There is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


